ACCEPTED
                                                                                                                   04-13-00445-CV
                                                                                                        FOURTH COURT OF APPEALS

Hornberger Sheehan Fuller & Garza                                                                            SAN ANTONIO, TEXAS
                                                                                                              1/23/2015 1:17:01 PM
                                                     INCORPORATED                                                    KEITH HOTTLE
                                                                                                                            CLERK

 DAVID W. NAVARRO
 dnavarro a hslblaw.com


                                                        January 23, 2015                          FILED IN
                                                                                           4th COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
           Mr. Keith E. Hottle                                                             1/23/2015 1:17:01 PM
           Clerk of the Court
                                                                                             KEITH E. HOTTLE
           Fourth Court of Appeals                                                                 Clerk
           Cadena-Reeves Justice Center
           300 Dolorosa, Suite #3200
           San Antonio, Texas 78205-3037

                             Re:     Cause No. 04-13-00445-CV; PNP Petroleum I, LP, et al vs. Edna Earnest
                                     Taylor, et al; In the Court of Appeals, Fourt Court of Appeals District, San
                                     Antonio, Texas

           Dear Mr. Hottle:

                   Please allow this letter to serve as my vacation notice to the Court and to all counsel of
           record in the above-referenced cause. Please be advised of the following planned vacation dates:

                                          March 6, 2015 through March 13, 2015

                 Please do not schedule any trials, hearings, or other matters during this time period in
          connection with the above-referenced matter.

                     By copy of this letter, I am notifying all counsel of record of this request.

                  Thank you for your consideration and assistance in this matter. Please do not hesitate to
          contact me should you have any questions in this regard.

                                                                    Sincerely,



                                                                    David W. Navarro

          DWN:rmc
          cc:
               Ms. Sara E. Dysart, P.C.                       TELECOPIER (210) 224-1733
               Attorney at Law
               Mr. James L. Drought                           TELECOPIER (210) 222-0586
               Drought, Drought & Bobbitt, L.L.P
               Mr. James M. Truss                             TELECOPIER (210) 226-8395
               Mr. Corey F. Wehmeyer
               Cox Smith Matthews, Inc.
               Mr. David L. Ortega                            TELECOPIER (210) 785-2975
               Naman Howell Smith & Lee PLLC


                                                                7373 Broadway, Suite 300 • San Antonio, Texas 78209
                                                                                (210) 271-1700 • Fax (210) 271-1740